DETAILED ACTION

This communication is in response to Application No. 17/337,203 filed on 6/2/2021. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The target record is a partial record from the current list.  Therefore the current list should have included the partial record. It is not clear the inventive limitation regarding current claim description. The Examiner requires further clarification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schuchardt et al. (hereinafter Schuchardt)(US 2017/0161387).
Regarding claims 1, 18, and 20, Schuchardt teaches as follows:
an electronic device (server 605 in figure 6), comprising: at least one processor (652 in figure 6); and a memory (system memory 654 in figure 6) in communication connection (interconnect bus 653 in figure 6) with the at least one processor (see, paragraph [0077] and figure 6); 
wherein the memory has instructions executable by the at least one processor stored therein, and when the instructions are executed by the at least one processor, the at least one processor is caused to perform a method for transmitting list information (memory system 1302 is configured to store information and instructions to be executed by processor 1301, including information and instructions for performing the techniques, see, paragraph [0102]), the method comprising: 
sending a list information of a web page (interpreted as web content) to a receiving end (interpreted as a client device) by using a two-way communication protocol (interested as WebSocket protocol)(the WebSocket protocol makes possible more interaction between a web browser and a website, facilitating communication of real-time content. WebSockets provide a standardized way for servers to send content to web browser without first being solicited by the client, which allows for messages to be passed back and forth transparently to the client, while keeping the connection open and active. WebSockets can include HTML5 capability to permit bi-directional communications, see, paragraph [0071]).
Schuchardt does not explicitly teach the web content as the list information.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schuchardt to include the list information as a web content. 
Regarding claim 3, Schuchardt teaches as follows:
actively pushing the list information to the receiving end by using the two-way communication protocol (learning items 424 can be pushed to the wearable client application 409 manually to trigger new events using a webpage running on the server 405, which can be called to offer several possibilities to generate new events and push them to the wearable client application 409, see, paragraph [0065] and figure 4). 

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schuchardt et al. (hereinafter Schuchardt)(US 2017/0161387) in view of Oyama et al. (hereinafter Oyama)(US 2014/0067888).
Regarding claim 2, Schuchardt teaches similar limitations as presented above except for the batch transmission.
Oyama teaches as follows:
the communication device 3 (equivalent to applicant’s receiving end) transmits a batch acquisition request for a webpage to the information providing device 4 (see, paragraph [0028] and figure 1); and
the information providing device transmits the files in the page information in several batches (see, paragraph [0033]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schuchardt with Oyama to include the batch transmission as taught by Oyama in order for efficient data transaction. 
Regarding claim 19, Schuchardt in view of Oyama teaches similar limitations as presented above.  Schuchardt in view of Oyama does not explicitly teach displaying the list information based on a received order.
 	Since Oyama teaches the batch transmission as presented above, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schuchardt with Oyama to include displaying each batch in the order of received in order to effectively present the order of batch transmission. 

Claims 4-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schuchardt et al. (hereinafter Schuchardt)(US 2017/0161387) in view of Patwardhan et al. (hereinafter Patwardhan)(US 10,769,103).
Regarding claim 4, Schuchardt does not teach of selecting a target record according to a difference between corresponding records in the current list and a historical list.
Patwardhan teaches as follows:
the metadata records analyzer obtains a listing of changed blocks (equivalent to applicant’s selecting a target record) according to the CBT driver for a current or most recent backup, identifies metadata records 188 (equivalent to applicant’s current list) from the current backup, metadata records 192 (equivalent to applicant’s historical list) as of a previous or last backup, compares the two different metadata record versions, identifies, based on the comparison, file objects in the file system included with the current backup such as file objects that have changed between the current and previous backups, and records information about the changes in a change journal 195 (see, col. 9, line 57 to col. 10, line 2 and figure 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schuchardt with Patwardhan to include metadata records analyzer as taught by Patwardhan in order to efficiently select records modified based on difference between current list and historical list. 
Regarding claims 5 and 6, Schuchardt in view of Patwardhan does not explicitly teach of setting preset threshold for the amount or data amount of the target record.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schuchardt in view of Patwardhan to include presetting maximum data amount transmission in order to efficiently control data traffic through limited communication resource. 
Regarding claims 7 and 11, Patwardhan teaches as follows:
in a step 440, the current and previous versions of the metadata record are compared to detect a set of conditions occurring between the previous and current backups (see, col. 16, lines 10-12 and figure 4); and
a first condition occurs when a new file has been created between the current and previous backups. A second condition occurs when a file, existing as of the previous backup, is deleted. Thus, information indicating that a file has been deleted is recorded in the journal (see, col. 16, lines 38-57).
Therefore, they are rejected for similar reason as presented above.
Regarding claim 12, Patwardhan teaches as follows:
the record number field 308 (equivalent to applicant’s main field based on applicant’s definition, see, specification [0088]) uniquely identifies the metadata record from among other metadata records in the file system (see, col. 8, lines 55-62 and figure 3).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schuchardt with Patwardhan to include maintaining the record number field in order to efficiently track the deleted records. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schuchardt et al. (hereinafter Schuchardt)(US 2017/0161387) in view of Patwardhan et al. (hereinafter Patwardhan)(US 10,769,103), and further in view of Hunt (US 2009/0091977).
Regarding claim 9, Schuchardt in view of Patwardhan teaches similar limitations as presented above except for calculating difference value.
Hunt teaches as follows:
calculating a calculated differential value from the difference between the updated data value and the sum of the current data value and comparing the calculated differential value with a threshold differential value (see, paragraph [0007]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schuchardt in view of Patwardhan with Hunt to include the differential value from the difference as taught by Hunt in order to numerically present the difference.  
Regarding claim 10, Schuchardt in view of Patwardhan and Hunt does not teach the well-known weighted sum.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schuchardt in view of Patwardhan with Hunt to include the weighted sum of the difference value in order to efficiently provide different weight for each data item.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schuchardt et al. (hereinafter Schuchardt)(US 2017/0161387) in view of Patwardhan et al. (hereinafter Patwardhan)(US 10,769,103), and further in view of Van Maanen, Jr. (hereinafter Van Maanen)(US 4,855,580).
Regarding claim 13, Schuchardt in view of Patwardhan teaches similar limitations as presented above in the rejections regarding claims 1 and 4 except for merging plurality of records.
Van Maanen teaches as follows:
the data stored in the first plurality of records is merged with the data stored in the second plurality of records if the time variance signal is within a predetermined range (see, col. 2, lines 1-9).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schuchardt in view of Patwardhan with Van Maanen to include merging plurality of records as taught by Van Maanen in order to efficiently reduce transmission traffic. 
Regarding claims 14-16, Van Maanen teaches of merging plurality of records within a predetermined time range as presented above.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schuchardt in view of Patwardhan with Van Maanen to include adjusting the time accuracy or rounding off the original time in order to merge more records together. 
Regarding claim 17, Schuchardt in view of Patwardhan and Van Maanen teaches similar limitations as presented above in the rejections regarding claims 1, 4, and 13. 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 4-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/337,213 (hereinafter Application ‘213). Although the claims at issue are not identical, they are not patentably distinct from each other because Application ‘213 teaches as follows:
Current Application 
Application ‘213
4. The method according to claim 1, wherein before the sending a list information of a webpage to a receiving end by using a two-way communication protocol, the method further comprises: selecting a target record from a current list according to a difference between corresponding records in the current list and a historical list, wherein the list information comprises the target record.
1. A method for transmitting record, comprising: selecting a target record from a current record according to a difference between the current record and a corresponding record in a historical record; transmitting the target record to a receiving end.
5. The method according to claim 4, wherein the selecting a target record from a current list according to a difference between corresponding records in the current list and a history list comprises: selecting the target record from the current list according to the difference between the corresponding records in the current list and the history list, such that an amount of the target record is less than or equal to a first preset threshold.
2. The method according to claim 1, wherein the selecting a target record from a current record according to a difference between the current record and a corresponding record in a historical record comprises: selecting the target record from the current record according to the difference between the current record and the corresponding record in the historical record such that an amount of the target record is less than or equal to a first preset threshold.
6. The method according to claim 4, wherein the selecting a target record from a current list according to a difference between corresponding records in the current list and a history list comprises: selecting the target record from the current list according to the difference between the corresponding records in the current list and the history list, such that a data amount of the target record is less than or equal to a second preset threshold.
3. The method according to claim 1, wherein the selecting a target record from a current record according to a difference between the current record and a corresponding record in a historical record comprises: selecting the target record from the current record according to the difference between the current record and the corresponding record in the historical record such that a data amount of the target record is less than or equal to a second preset threshold.
7. The method according to claim 4, wherein the target record comprises a first record in which a specific data item is deleted, wherein the first record has a same value as the specific data item of a corresponding record in the history list.
4. The method according to claim 1, wherein the target record comprises a first record in which a specific data item is deleted, wherein the first record has a same value as the specific data item of the corresponding record in the historical record.
8. The method according to claim 4, wherein the target record is a partial record in the current list, the current list further comprises a remaining record except for the partial record, and a minimum value of a difference between the partial record and a corresponding record in the history list is greater than or equal to a maximum value of a difference between the remaining record and a corresponding record in the history list.
5. The method according to claim 1, wherein the target record is a partial record in the current record, and the current record also comprises a remaining record except for the partial record, and a minimum value of a difference between the partial record and the corresponding record in the historical record is greater than or equal to a maximum value of a difference between the remaining record and the corresponding record in the historical record.
9. The method according to claim 4, wherein the difference between the corresponding records of the current list and the history list are determined based on a difference value between target data items of the corresponding records of the current list and the history list.
6. The method according to claim 5, wherein the difference between the current record and the corresponding record in the historical record is determined based on a difference between target data items of the current record and the corresponding record in the historical record.
10. The method according to claim 9, wherein the target data items comprise a plurality of data items, and the difference between the corresponding records in the current list and the history list is a weighted sum of the difference value between the plurality of data items in the corresponding records in the current list and the history list.
7. The method according to claim 6, wherein the target data item comprises a plurality of data items, and the difference between the current record and the corresponding record in the historical record is a weighted sum of differences between the plurality of data items of the current record and the corresponding record in the historical record.
11. The method according to claim 4, wherein the target record comprises a newly added record and/or a deleted record relative to the history list.
8. The method according to claim 1, wherein the target record comprises a newly added record and/or a deleted record relative to the historical record.
12. The method according to claim 11, wherein the deleted record in the target record only contains a main field.
9. The method according to claim 8, wherein the deleted record in the target record only comprises a main field.
13. The method according to claim 1, wherein before the sending a list information of a webpage to a receiving end by using a two-way communication protocol, the method further comprises: merging a plurality of original time records in the current list into one target time record, wherein different object identifiers in the plurality of original time records correspond to different times, and each object identifier in the target time record corresponds to a same time, and the list information comprises the target time record.
11. The method according to claim 1, further comprising: merging a plurality of original time records into one target time record, wherein different object identifiers in the plurality of original time records correspond to different times, and each object identifier in the target time record corresponds to a same time; transmitting the target time record to the receiving end.
14. The method according to claim 13, wherein the merging a plurality of original time records in the current list into one target time record comprises: adjusting a time accuracy of the plurality of original time records to obtain a plurality of intermediate time records corresponding to a same time, wherein the time accuracy of the original time records is a first time accuracy, a time accuracy of the intermediate time records is a second time accuracy, and the second time accuracy is smaller than the first time accuracy; and merging the plurality of intermediate time records into the target time record.
12. The method according to claim 11, wherein the merging a plurality of original time records into one target time record comprises: adjusting a time accuracy of the plurality of original time records to obtain a plurality of intermediate time records corresponding to a same time, the time accuracy of the original time record is a first time accuracy and a time accuracy of the intermediate time record is a second time accuracy, and wherein the second time accuracy is less than the first time accuracy; merging the plurality of intermediate time records into the target time record.

15. The method according to claim 14, wherein the adjusting a time accuracy of a plurality of original time records to obtain a plurality of intermediate time records corresponding to a same time comprises: performing rounding off a time in the plurality of original time records according to the second time accuracy to obtain the plurality of intermediate time records.
13. The method according to claim 12, wherein the adjusting a time accuracy of the plurality of original time records to obtain a plurality of intermediate time records corresponding to a same time comprises: rounding off the time in the plurality of original time records according to the second time accuracy to obtain the plurality of intermediate time records.

16. The method according to claim 14, wherein a time length corresponding to the second time accuracy is greater than an update cycle of the original time records.
14. The method according to claim 12, wherein a time length corresponding to the second time accuracy is greater than a update cycle of the original time record.
17. The method according to claim 13, wherein the plurality of original time records are time records in which the current list is updated relative to the historical list, and an object identifier in the target time record is an object identifier in time records in which the current list is not updated relative to the historical list, wherein a number of the object identifiers in the time records in which the current list is updated relative to the historical time record is greater than a number of object identifiers in the time records in which the current list is not updated relative to the historical time record.
15. The method according to claim 11, wherein the plurality of original time records are time records which are updated relative to the historical time record, and an object identifier in the target time record is an object identifier in a time record which is not updated relative to the historical time record, wherein an amount of the object identifiers in the time records which are updated relative to the historical time record is greater than an amount of the object identifier in the time records which is not updated relative to the historical time record.



Claims 4-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/337,209 (hereinafter Application ‘209). Although the claims at issue are not identical, they are not patentably distinct from each other because Application ‘209 teaches similar limitations as presented above. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
October 20, 2022